Exhibit 10.55

 

Immunicon Corporation

 

Employee Non-Compete Agreement

 

This Agreement made and entered into as of this 25th day of October, 2004 by and
between Immunicon Corporation, a Pennsylvania Corporation (hereinafter referred
to as “Immunicon”), and Byron D. Hewett, an individual residing in Katonah, NY
(hereinafter referred to as “Employee”);

 

WHEREAS, Immunicon is the owner of and will continue to acquire and use
commercially valuable technical and non-technical information relating to
biologically active ferrofluids and related high gradient magnetic separation
technology (the technology), which is vital to the success of its business, and
which includes, but is not limited to, carrying out research and development in
the field of biochemistry, immunology, and molecular biology for the purpose of
using the technology for in vitro diagnostics products, for therapeutic
products, for industrial applications and as the basis of a mult-analytical
platform;

 

WHEREAS, in order to protect the legitimate business interests of Immunicon, it
is necessary for Immunicon to secure its rights in said information either by
patents or copyrights, or by maintaining said information secret or confidential
(said information being hereafter referred to collectively as “proprietary
information of Immunicon”);

 

WHEREAS, the proprietary information of Immunicon may be in the form of
drawings, charts, graphs, manuals, notebooks, reports, models, inventions,
formulas, processes, machines, compositions, computer programs, accounting
methods, business plans, information systems or other documents and materials;

 

WHEREAS, during the period of Employee’s employment, Employee may contribute to
the development of said proprietary information of Immunicon through
innovations, including inventions, discoveries, improvements or modifications of
present technology of Immunicon;

 

WHEREAS, in order to protect Immunicon against the disclosure of the proprietary
information of Immunicon, particularly to competitors or potential competitors
of Immunicon, the Employee is willing to comply with certain reasonable
limitations on his or her professional activities after termination of
employment with Immunicon;

 

NOW THEREFORE, in consideration of the compensation and other benefits accruing
to Employee as a result of employment with Immunicon and as a part of the terms
of employment of Employee by Immunicon, the parties hereto agree as follows:

 

1. Non-Competition. Employee agrees that during the term of employment with
Immunicon and for a period of three (3) years (hereinafter “the period of
non-competition”), after the termination of employment with Immunicon for any
reason,



--------------------------------------------------------------------------------

Employee will not, without the prior written consent of Immunicon, directly or
indirectly, establish, engage in, or render consulting services, advice or
assistance to, have a legal or beneficial interest as owner, proprietor,
principal, partner or stockholder in, or be connected as an officer, employee,
or otherwise with, any enterprise which is or is about to be engaged within the
United States, Europe, Canada or Japan in activities, business or work involving
biologically active ferrofluid, related high gradient magnetic separation
technologies, or in analytical platforms which use principles of the
aforementioned, or in any way connected with the services performed or with any
product developed by Immunicon.

 

2. Remedy for Breach. The parties hereto agree that the remedy at law for any
breach of this Agreement by Employee alia, to temporary and permanent injunctive
relief in the event of a breach of this Agreement by Employee, without the
necessity of Immunicon having to prove actual damages.

 

3. Severability. In the event that any of the provisions of this Agreement are
judicially determined to be unenforceable or invalid to its or their full extent
under any applicable statute, law, rule, or regulation, the parties hereto agree
that such provision or provisions found to be unenforceable or invalid shall be
enforced to the full extent permitted by such statute, law, rule, or regulation,
and in any event, all other provisions of this Agreement shall remain valid and
enforceable as if the enforceable or invalid provision or provisions had never
been made a part thereof.

 

4. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by and against the respective heirs, legal
representatives, successors and assigns of the parties hereto and shall be
interpreted in accordance with the laws of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed on the day and year first written above.

 

IMMUNICON CORPORATION

BY:

 

ELLEN TURK

--------------------------------------------------------------------------------

  

DATE: October 25, 2004

Ellen B. Turk

Office Administrator

Witness:

 

DIANE KACHNYCZ

--------------------------------------------------------------------------------

    

BYRON D. HEWETT

--------------------------------------------------------------------------------

  

DATE October 25, 2004

Byron D. Hewett

Witness:

DIANE KACHNYCZ

--------------------------------------------------------------------------------

    

 

2